 

Exhibit 10.212

 

ARIUM Grande Lakes (f/k/a Venue Apartments)

 

OPERATIONS AND MAINTENANCE AGREEMENT-
MOISTURE MANAGEMENT PLAN

 

This OPERATIONS AND MAINTENANCE AGREEMENT – MOISTURE MANAGEMENT PLAN
("Agreement") is made as of the 4th day of November, 2014 by BR CARROLL ARIUM
GRANDE LAKES OWNER, LLC, a Delaware limited liability company ("Borrower"), and
WALKER & DUNLOP, LLC, a Delaware limited liability company ("Lender").

 

RECITALS:

 

A. Borrower is the owner of a multifamily residential apartment project located
in Orlando (Orange County), Florida (the "Project").

 

B.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof by and between Borrower and Lender (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Loan Agreement"), Lender has agreed to make a loan to Borrower in the original
principal amount of Twenty-Nine Million Four Hundred Forty Four Thousand and
001100 Dollars ($29,444,000.00) (the "Mortgage Loan"), as evidenced by that
certain Consolidated, Amended and Restated Multifamily Note dated as of the date
hereof, executed by Borrower and made payable to the order of Lender in the
amount of the Mortgage Loan (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the "Note").

 

C.           The Mortgage Loan is secured by, among other things, a Security
Instrument (as defined in the Loan Agreement) and the Loan Agreement. The Loan
Agreement, the Note, the Security Instrument, and any other agreement executed
in connection with the Mortgage Loan are referred to collectively as the "Loan
Documents".

 

D.           As a condition of making the Mortgage Loan, Lender has required
Borrower to develop an operations and maintenance program for the Project to
control water intrusion and to prevent the development of mold or moisture at
the Property throughout the life of the Loan Agreement ("Moisture Management
Plan" or "O&M Program"). The O&M Program developed by Borrower and approved by
Lender is incorporated herein by this reference.

 

E.           Lender intends to sell, transfer and deliver the Note and assign
the Loan Documents to FANNIE MAE ("Fannie Mae").

 

NOW, THEREFORE, in consideration of the above and the mutual promises contained
in this Agreement, the receipt and sufficiency of which are acknowledged,
Borrower and Lender agree as follows:

 

1.          Compliance with O&M Program. Borrower hereby covenants and agrees
that, during the term of the Mortgage Loan, including any extension or renewal
thereof, Borrower shall comply in any material respects with the terms and
conditions of the O&M Program.

 

Operations And Maintenance Agreement - Moisture Management Plan Page 1

 

 

 

  

2.          Default Under Loan Documents. Borrower hereby acknowledges and
agrees that if Borrower fails to comply in any material respect with the terms
and conditions of the O&M Program and such default continues after the
expiration of any applicable grace periods and the giving of any applicable
notice, Borrower will be in default under the Loan Agreement and all other Loan
Documents, in which event the entire unpaid principal balance of the Loan
Agreement, accrued interest and any other sums due Lender under the Loan
Agreement will become immediately due and payable at Lender's option, all in
accordance with the terms and conditions of the Loan Agreement.

 

3.          Successors and Assigns Bound. This Agreement shall be binding upon
Borrower and Lender and their respective successors and assigns, and shall inure
to the benefit of and may be enforced by Lender and its successors, transferees
and assigns. Borrower shall not assign any of its rights and obligations under
this Agreement without the prior written consent of Lender.

 

4.          No Agency or Partnership. Nothing contained in this Agreement shall
constitute Lender as a joint venturer, partner or agent of Borrower, or render
Lender liable for any debts, obligations, acts, omissions, representations, or
contracts of Borrower.

 

5.          Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the state in which the Project is located, and
applicable federal law.

 

[NO FURTHER TEXT ON THIS PAGE]

 

Operations And Maintenance Agreement - Moisture Management Plan Page 2

 

 

 

  

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date and
year first written above.

 

  BORROWER:       BR CARROLL ARIUM GRANDE LAKES   OWNER, LLC, a Delaware limited
liability   company       By: /s/ Jordan Ruddy   Jordan Ruddy   Authorized
Signatory

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Operations And Maintenance Agreement - Moisture Management Plan Page 3

 

 

 

  

  LENDER:       WALKER & DUNLOP, LLC, a Delaware limited   liability company    
  By: /s/ Jamie Petitt   Jamie Petitt   Closing Officer

 

Operations And Maintenance Agreement - Moisture Management Plan Page 4

 

 

 

 

